Shaw, C. J.
It is very well settled that towns are liable for injuries to travellers upon the highway by statute only. They are bound by statute to keep their roads safe and convenient for travel, free from defect. This is the extent of their liability. Railroads are a new species of public highway, authorized and regulated by statute. The legislature have authorized and constituted corporations, with capitals, to construct them and regulate the use of them, and have imposed such duties and obligations as, in their opinion, the public safety requires. Towns, in their corporate capacity, can neither enlarge nor diminish the powers and privileges, or the duties and responsibilities of railroad corporations. It is true that, in certain cases, town officers are invested with special powers, to direct and assent to the modes of crossing public highways by railroads; but in exercising these powers, town officers, thus designated, do not act under the authority of towns, nor as their agents; nor could such town officers be restrained or governed by the vote of the town, in the exercise of these statute powers.
*423It is found that the crossing of the railroad track over this public road did not injure the road, or render it unsafe or inconvenient. It occasioned no actual and material obstruction or impediment, the removal of which would have rendered the highway more safe. The question is, whether the town is liable for the damage occasioned by the running of the cars, which its selectmen knew the road was prepared for the running of. And we concur with the judge who presided at the trial, that the town is not liable for this; although undoubtedly, if the cars were so run by the company, without the precautions required by law, it was a nuisance. The case of Currier v. Lowell, 16 Pick. 170, carries the liability of towns to its extreme limit in this respect. Judgment for the defendants.